Case 3:15-cv-00959-MMH-PDB Document 65 Filed 12/17/18 Page 1 of 37 PageID 773



                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION

 UNITED STATES OF AMERICA
 ex rel. PAULA C. LORONA and REID
 POTTER,

       Relators-Relators,
                                                  Case No. 3:15-cv-00959-MMH-PDB

 v.

 INFILAW CORPORATION, a Delaware
 Corporation, et al.,

       Defendants.
                                          /

    RELATORS’ RESPONSE TO DEFENDANTS INFILAW CORPORATION,
  ARIZONA SUMMIT LAW SCHOOL, LLC, FLORIDA COASTAL SCHOOL OF
  LAW, AND CHARLOTTE SCHOOL OF LAW, LLC’S OMNIBUS MOTION TO
                            DISMISS
       Plaintiffs / Relators Paula Lorona and Reid Potter (collectively “Relators”), by and
 through undersigned counsel, hereby submit their response to Defendants Infilaw
 Corporation, Arizona Summit Law School, LLC, Florida Coastal School of Law, and
 Charlotte School of Law, LLC’s Omnibus Motion To Dismiss. Plaintiffs / Relators’
 response is supported by the following memorandum of law and points of authorities.
 I.    PROCEDURAL BACKGROUND
       On August 5, 2015, Relator Paula Lorona (“Lorona”) brought an action as a qui tam
 relator under the False Claims Act, 31 U.S.C. § 3729, et seq. against Infilaw Corporation
 (“Infilaw”), Arizona Summit Law School, LLC. (“ASLS”), Florida Coastal School of Law
 (“FCSL”), and Charlotte School of Law (“CSL”) (collectively, “Infilaw Defendants”).
 Lorona filed her First Amended Complaint on August 31, 2015. On March 9, 2016,
 Relators filed their Second Amended Complaint (“SAC”), adding Reid Potter (“Potter”) as


                                              1
Case 3:15-cv-00959-MMH-PDB Document 65 Filed 12/17/18 Page 2 of 37 PageID 774




 a relator and adding Barbri, Inc. (“Barbri”) as a Defendant. Subsequently, this Court struck
 Relators’ Second Amended Complaint on the grounds of shotgun pleading. (Doc. 35).
 Relators filed their Third Amended Complaint (“TAC”) on May 18, 2018. (Doc. 36)
 Infilaw Defendants filed their Motion to Dismiss (“MTD”) on October 22, 2018.
 II.    INTRODUCTION
        In Infilaw Defendants’ MTD, Infilaw Defendants take the position that Relators do
 not have “requisite personal knowledge of any facts to support their claims.” (Doc. 56 at
 11). However, Relators are both former employees of ASLS and have direct, personal
 knowledge of the claims brought against Infilaw Defendants. Infilaw Defendants also
 accuse Relators of bringing claims “recycled from news reports,” but the articles included
 by Infilaw Defendants as exhibits to their MTD do not match the FCA claims brought by
 Relators. (Id.).
        The Eleventh Circuit has held that the insider status of an employee or former
 employee provides indicia of reliability that satisfy Rule 9(b). The Eleventh Circuit has
 recognized that a “relator with direct, first-hand knowledge of the defendants’ submission
 of false claims gained through her employment with the defendants may have a sufficient
 basis for asserting that the defendants actually submitted false claims” United Stated ex rel.
 Mastej v. Health Mgmt. Associates, Inc., 591 Fed. Appx. 693, 704 (11th Cir. 2014)
 (distinguishing between a relator with first-hand knowledge and a stranger to the alleged
 transactions) (citing United Stated ex rel. Walker v. R & F Properties of Lake County,
 Inc., 433 F.3d 1349, 1360 (11th Cir. 2005).
        Lorona was hired by ASLS in November 2009 as an administrative assistant to the
 General Counsel of ASLS, and later received promotions to financial aid representative in
 2010, assistant director of financial aid in 2011, and student accounts/accounting manager
 in 2011. (Doc. ¶ 22). In those capacities, Lorona observed and participated in ASLS’
 application for accreditation from the American Bar Association (“ABA”) and the financial
 inner-workings of ASLS and Infilaw, including student loan disbursement, the application

                                               2
Case 3:15-cv-00959-MMH-PDB Document 65 Filed 12/17/18 Page 3 of 37 PageID 775




 for and receipt of Title IV funds, and the certification of compliance with all DOE and Title
 IV regulations and requirements. (Id. ¶ 23). More specifically, Lorona’s responsibilities as
 an employee of ASLS included submission of requests for federal funds through the
 Common Origination and Disbursement System (“COD”), used by the DOE to create,
 deliver, and report Federal Pell Grants, TEACH Grants, and Federal Direct Loans. (Id. ¶
 24).
        Potter is a former student of ASLS. After graduating from law school, Potter was
 hired by ASLS in 2011 and continued to work for ASLS until September 2014 in ASLS
 Academic Services department. (Id. ¶ 26). In his role, Potter was directly involved with
 guiding students through their bar exam preparation. (Id. ¶ 27). Potter was also involved in
 meetings with ASLS and Infilaw officials regarding academic success programs including
 without limitation ASLS’ bar exam preparation programs, and ASLS’ use of those
 programs to secure and maintain federal funds as discussed herein. (Id. ¶ 28) Additionally,
 Potter, in all cases directed by his superiors, collected funds from students for bar exam
 preparation fees in exchange for refunds given to the students by Barbri. Potter was
 involved in discussions with representatives of Infilaw, ASLS, and Barbri who devised this
 exchange, and discovered that its purpose was to disguise funds that ASLS received from
 federal student loan programs so that ASLS could continue to receive such funds. (Id. ¶
 29).
        Undoubtedly, both Lorona and Potter were not strangers to the alleged false claims
 as stated in the TAC. In fact, as employees of the Infilaw Defendants, their job duties and
 participation in meetings have provided them with the requisite personal knowledge of the
 facts alleged in the TAC.
        Fed. R. Civ. P. 9(b) is designed to put a Defendant on notice so that it is alerted to
 the misconduct alleged against it. Infilaw Defendants’ MTD shows they understand the
 precise allegations against them. Infilaw Defendants cite the TAC multiple times and
 describe the allegations against them. As such, Infilaw Defendants are sufficiently on

                                              3
Case 3:15-cv-00959-MMH-PDB Document 65 Filed 12/17/18 Page 4 of 37 PageID 776




 notice regarding the allegations against them and Relators have pled their allegations with
 more than sufficient particularity. Infilaw Defendants’ MTD should be denied.
 III.   LEGAL DISCUSSION
        The purpose of the False Claims Act is to encourage private individuals, like Lorona
 and Potter, who are aware of fraud being perpetrated against the government to bring such
 information forward. United Stated ex rel Clausen v. Lab. Corp. of Am., 290 F.3d 1301,
 1310 (11th Cir. 2002). The False Claims Act is a necessary part of the government’s arsenal
 in combating “widespread fraud by contractors” such as the Defendants, which capitalize
 on an “opportunity for windfall profit.” See United Stated ex rel Newsham v. Lockheed
 Missiles and Space Co., Inc., 722 F. Supp 607, 609 (N.D. Cal. 1989).

        A.     Rule 12(b)(6) Does Not Require the Relators to Prove their Case in the
               Complaint
        The Supreme Court in Iqbal held that “… a proper review of a motion to dismiss
 requires the reviewing court to draw on its judicial experience and common sense.”
 Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009)). In qui tam cases, just as with other cases, the
 relator is not obligated to prove his entire case in the complaint. The Southern District of
 Georgia applied this standard in another qui tam case, stating:

               A complaint will not be dismissed so long as it contains factual
               allegations sufficient “to raise a right to relief above the
               speculative level.” Yet, “a plaintiff's obligation to provide
               grounds of entitlement to relief requires more than labels and
               conclusions, and a formulaic recitation of the elements of the
               cause of action will not do.” In Iqbal, the Supreme Court
               further explained the required level of specificity:
               A claim has facial plausibility when the plaintiff pleads factual
               content that allows the court to draw the reasonable inference
               that the defendant is liable for the misconduct alleged. The
               plausibility standard is not akin to a probability requirement,
               but it asks for more than a sheer possibility that a defendant has
               acted unlawfully.
 United Stated ex rel. Schaengold v. Mem'l Health, Inc., 4:11-CV-58, 2014 WL 7272598,
 at *8 (S.D. Ga. Dec. 18, 2014) (citing and quoting Bell Atl. Corp v. Twombly, 550 U.S.
 544, 555 (2007); Iqbal, 556 U.S. at 678 (claim must have “facial plausibility”); Edwards

                                               4
Case 3:15-cv-00959-MMH-PDB Document 65 Filed 12/17/18 Page 5 of 37 PageID 777




 v. Prime, Inc., 602 F.3d 1276, 1291 (11th Cir. 2010)) (internal quotation marks and
 citations omitted). The plausibility standard “simply calls for enough facts to raise the
 reasonable expectation that discovery will reveal evidence of the necessary elements of a
 plaintiff's claim for relief.” Id. at * 9 (citing McCray v. Potter, 263 F. App’x 771, 773 (11th
 Cir. 2008) and quoting Twombly, 550 U.S. at 556)).

        B.     Applicable Pleading Standard
        There is inherent tension within the Federal Rules of Civil Procedure regarding the
 requisite degree of particularity that relators must allege to prosecute cases under the False
 Claims Act:

               Generally, federal civil complaints need only state “a short and
               plain statement of the claim showing that the pleader is entitled
               to relief.” Fed. R. Civ. P. 8(a). And each averment should be
               “simple, concise, and direct,” with no technical form of
               pleading required. Fed. R. Civ. P. 8(e). However, “in all
               averments of fraud or mistake, the circumstances constituting
               fraud or mistake shall be stated with particularity. Malice,
               intent, knowledge, and other condition of mind of a person may
               be averred generally.” Fed. R. Civ. P. 9(b).
 United Stated ex rel. Clausen v. Lab. Corp. of Am., Inc., 290 F.3d 1301, 1308 (11th Cir.
 2002) (alteration omitted). The pleading standard of Rule 8 “is supplemented but not
 supplanted by Federal Rule of Civil Procedure 9(b).” Urquilla-Diaz v. Kaplan Univ., 780
 F.3d 1039, 1051 (11th Cir. 2015). The Eleventh Circuit has stated that the application
 of Rule 9(b) “‘must not abrogate the concept of notice pleading.’” Ziemba v. Cascade Int'l,
 Inc., 256 F.3d 1194, 1202 (11th Cir. 2001) (quoting Durham v. Bus. Mgmt. Assocs., 847
 F.2d 1505, 1511 (11th Cir. 1988)). That balancing act, when coupled with the express
 opportunity Rule 11(b)(3) provides to plead that allegations “are likely to have evidentiary
 support after a reasonable opportunity for further investigation or discovery,” undermines
 any theory that a relator must prove his case in the complaint. Fed. R. Civ. P. 11(b)(3).
        Moreover, “A False Claims Act complaint satisfies Rule 9(b) if it sets forth facts as
 to time, place, and substance of the defendant’s alleged fraud, specifically the details of the
 defendants' allegedly fraudulent acts, when they occurred, and who engaged in

                                               5
Case 3:15-cv-00959-MMH-PDB Document 65 Filed 12/17/18 Page 6 of 37 PageID 778




 them.” Hopper v. Solvay Pharm., Inc., 588 F.3d 1318, 1324 (11th Cir. 2009) (quoting
 both Clausen and United Stated ex rel. Cooper v. Blue Cross & Blue Shield of Fla., 19 F.3d
 562, 567--68 (11th Cir. 1994)) (internal quotation marks omitted); see also Mastej,
 591 F. App'x at 703. Eleventh Circuit caselaw applying Clausen has stated that the district
 court should evaluate the complaint as a whole and adopt a “flexible, case-by-case
 approach to Clausen’s principles where the relator’s complaint provides ‘indicia of
 reliability’ that support the relator's allegations.” United Stated ex rel. Saldivar v. Fresenius
 Med. Care Holdings, Inc., 972 F. Supp. 2d 1317, 1334 (N.D. Ga. 2013).
        Under Rule 9(b), “intent, knowledge, and other conditions of a person’s mind may
 be alleged generally” and, moreover, “no proof of specific intent to defraud” is required
 under the False Claims Act. 31 U.S.C. § 3729(b)(1)(B). A defendant’s conduct must be
 “knowing” under the False Claims Act, but that mental state can be alleged generally,
 under Rule 9(b), and then proven at trial by evidence that defendants “act[ed] in deliberate
 ignorance of the truth or falsity of the information,” or “act[ed] in reckless disregard of the
 truth or falsity of the information.” 31 U.S.C. § 3729(b)(1)(A)(ii) & (iii).
        The particularity requirement of Rule 9(b) serves only to “alert[] defendants to the
 precise misconduct with which they are charged and protect[] defendants against spurious
 charges of immoral and fraudulent behavior.” Mastej, 591 F. App'x at 703 (quoting United
 Stated ex rel. Atkins v. McInteer, 470 F.3d 1350, 1359 (11th Cir. 2006)). Therefore, courts
 evaluate “whether the allegations of a complaint contain sufficient indicia of reliability to
 satisfy Rule 9(b) on a case-by-case basis.” Id. at 704. (emphasis added).
        Though “Rule 9(b) generally prefers . . . the who, what, when and how of an alleged
 fraud, alternative means” will “satisfy the rule so long as those means put the defendants
 on notice of the precise misconduct alleged and provide the court with some indicia of
 reliability… to support the allegation of an actual false claim.” Schaengold, 2014 WL
 7272598 at *9 (citing Clausen, 290 F.3d at 1310-11, n.18; Durham v. Bus. Mgmt. Assocs.
 847 F.2d 1505, 1511 (11th Cir. 1988)).

                                                6
Case 3:15-cv-00959-MMH-PDB Document 65 Filed 12/17/18 Page 7 of 37 PageID 779



          C.    Relators, as Former Employees, Have Insider Status That Provides
                Sufficient Reliability To Satisfy Rule 9(b).
          The Eleventh Circuit has held that the insider status of an employee or former
 employee provides indicia of reliability that satisfy Rule 9(b). The Eleventh Circuit has
 recognized that a “relator with direct, first-hand knowledge of the defendants’ submission
 of false claims gained through her employment with the defendants may have a sufficient
 basis for asserting that the defendants actually submitted false claims” Mastej, 591 F.
 App’x at 704 (distinguishing between a relator with first-hand knowledge and a stranger to
 the alleged transactions) (citing Walker, Inc., 433 F.3d at 1360).
          The Mastej relator based his complaint on personal knowledge during his time as
 an employee with the defendant company. Id. at 707. The court considered the complaint
 as   a    whole    to   determine    whether       the Rule   9(b) reliability   standard   was
 met. See Id. at 708 (“taking all of these and other above allegations in the complaint
 together”). The Eleventh Circuit emphasized the relator was not a stranger to the alleged
 false claims who based his knowledge of submission on speculation, but was a defendant’s
 employee whose direct knowledge came as a result of attending meetings and other job
 duties within the defendant company. Id.
          In the MTD, Infilaw Defendants cite Mastej for the proposition that Relators do not
 have the requisite personal knowledge to maintain an FCA claim. However, like the relator
 in Mastej, Relators’ direct knowledge of the allegations in the TAC came from their
 observations of fraud during their employment with ASLS, one of the Infilaw Defendants.
 Additionally, Relators specifically allege in the TAC that they have direct knowledge of
 these allegations because they observed the fraudulent actions during their employment
 with ASLS. (Doc. 36 at §§ 214, 226, 235, 243). The Mastej court specifically stated that
 detailed information about a “claim is not the only way a relator can establish ‘some indicia
 of reliability… to support the allegation of an actual false claim for payment being made
 to the Government.’” Id. at 707, (quoting Clausen, 290 F.3d at 1311). A relator who alleges
 “personal knowledge of the defendants’ billing practices that give rise to a well-founded

                                                7
Case 3:15-cv-00959-MMH-PDB Document 65 Filed 12/17/18 Page 8 of 37 PageID 780




 belief that the defendant submitted actual false or fraudulent claims” satisfies the indicia
 of reliability test of Rule 9(b). Id. (quoting Hopper, 588 F.3d at 1326).
        The Mastej court cited specific examples from the relator’s complaint
 demonstrating the relator’s knowledge of the false claims though his employment with the
 defendant. Id. Some of these examples included “attending case management meetings”
 and being “intimately familiar” with defendants’ billing process. Id. The court held that the
 relator’s complaint contained “sufficient indicia of reliability for his personal knowledge”
 that the defendants submitted false claims to the government. Id. at 708. Similarly, the
 Here, Relators allege in the TAC that Potter attended meetings with ASLS and Infilaw
 officials “regarding academic success programs including without limitation ASLS’ bar
 exam preparation programs, and ASLS’ use of those programs to secure and maintain
 federal funds.” (Doc. 36, ¶ 28). Lorona also alleges that she was involved in weekly
 meetings with Infilaw Defendants, in which the entire purpose of the meetings “was how
 to create the appearance that Defendants were complying with the 90/10 Rule” so the
 government would not become suspicious. (Id., ¶ 44). Additionally, Lorona worked in the
 financial aid office at ASLS where fraudulent Program Participation Agreements (“PPAs”)
 were prepared by employees in the financial aid office and executed by ASLS President
 Scott Thompson (“Thompson”) in order to receive Title VI/HEA funds from the
 government. (Id., ¶¶ 32-33).
        In Hill v. Morehouse Med. Associates, Inc., the Eleventh Circuit again refused to
 dismiss the complaint of an employee-relator and concluded that the employee-relator’s
 allegations will have a greater indicia of reliability, even when the relator no longer works
 for the defendant and the relator pleaded no specific claims information. No. 02-
 14429, 2003 WL 22019936 (11th Cir. Aug. 15, 2003) (relator was entitled to a relaxed
 pleading standard because the billing information was in the exclusive control of the
 defendant) (emphasis added).
        As stated herein, both Lorona and Potter worked for Defendant ASLS and have

                                               8
Case 3:15-cv-00959-MMH-PDB Document 65 Filed 12/17/18 Page 9 of 37 PageID 781




 direct, first-hand knowledge of the Infilaw Defendants' submission of false claims. (Doc.
 36, ¶¶ 22-29). Thus, the indicia of reliability standard is appropriate.

        D.     The Public Disclosure Bar does Not Apply in this Case Because Relators
               Are Original Sources Under 31 U.S.C § 3730(e)(4)(B)
        The FCA’s public disclosure bar does not apply in this case because Relators are
 original sources. Pursuant to 31 U.S.C. § 3730(e)(4)(A),

               The court shall dismiss an action or claim under this section,
               unless opposed by the Government, if substantially the same
               allegations or transactions as alleged in the action or claim
               were publicly disclosed--
               (i) in a Federal criminal, civil, or administrative hearing in
               which the Government or its agent is a party;
               (ii) in a congressional, Government Accountability Office, or
               other Federal report, hearing, audit, or investigation; or
               (iii) from the news media,
               unless the action is brought by the Attorney General or the
               person bringing the action is an original source of the
               information.
 (emphasis added). An original source is:

               an individual who either (i) prior to a public disclosure under
               subsection (e)(4)(a), has voluntarily disclosed to the
               Government the information on which allegations or
               transactions in a claim are based, or (2) who has knowledge
               that is independent of and materially adds to the publicly
               disclosed allegations or transactions, and who has voluntarily
               provided the information to the Government before filing an
               action under this section.
 31 U.S.C. § 3730(e)(4)(B). Both Relators, Lorona and Potter, are original sources as
 defined under the FCA. Relators have knowledge of the allegations in the TAC that is both
 independent and materially adds to publicly disclosed information. Furthermore, Relators
 voluntarily provided information of the allegations in the TAC prior to its filing.
        Infilaw Defendants misstate the standard for an original source under the first prong
 of the public disclosure bar, explained under 31 U.S.C. § 3730(e)(4)(B), by claiming that
 all of the articles “were published well before Relators filed this case.” (Doc. 56 at 15). The


                                               9
Case 3:15-cv-00959-MMH-PDB Document 65 Filed 12/17/18 Page 10 of 37 PageID 782




 standard is whether a relator “prior to a public disclosure under subsection (e)(4)(a), has
 voluntarily disclosed to the Government the information on which allegations or
 transactions in a claim are based” 31. U.S.C. § 3730(e)(4)(B). Potter first provided
 information regarding the allegations in the TAC on or about July 31, 2012, to the
 Department of Justice through its whistleblower hotline. (Doc. 36, ¶ 15). Lorona first
 disclosed information in the TAC to the Inspector General’s Hotline on June 3, 2015 and
 subsequently met with an Assistant United States Attorney to discuss the allegations. (Doc.
 36, ¶¶ 17-19). Potters’ disclosure to the government predates all but one of the articles
 Infilaw Defendants provided as exhibits to their MTD. (See Doc. 56, Exs. 2-12). The sole
 article, a blog post, that was published prior to Potter’s disclosure to the government
 includes vague allegations against ASLS, then Phoenix Law School. (Doc. 56, Ex. 10).
        In U.S. ex. rel. Osheroff v. Humana Inc., a case cited heavily by Infilaw Defendants,
 the Eleventh Circuit held that the relator was not an original source because the information
 provided in his complaint did not materially add to prior public disclosures. 776 F.3d 805,
 815 (11th Cir. 2015). Osheroff is distinguishable from this case for numerous reasons. In
 Osheroff, unlike this case, the relator was never an employee of the defendant. Id. at 807.
 Instead of having direct and independent knowledge of his allegations, he received the
 information by conducting interviews of employees and patients. Id. Additionally, the
 relator’s complaint provided no new material information to the prior publicly disclosed
 information, it simply added background information. Id. at 815. Furthermore, the Osheroff
 court held that the relator could not be an original source because “the essential elements
 of the fraudulent transaction” had already been disclosed to the public “so as to raise a
 reasonable inference of fraud.” Id. (citing United States ex rel. Kraxberger v. Kan. City
 Power & Light Co., 756 F.3d 1075, 1079 (8th Cir. 2014), quoting United States ex rel.
 Rabushka v. Crane Co., 40 F.3d 1509, 1514 (8th Cir.1994)).
        In this case, the TAC materially adds to the publicly disclosed allegations. For
 example, the aforementioned blog post from AbovetheLaw.com asks “is it possible that

                                              10
Case 3:15-cv-00959-MMH-PDB Document 65 Filed 12/17/18 Page 11 of 37 PageID 783




 Phoenix told these law students to take some kind of Phoenix Law bar prep course as
 opposed to taking an established prep course?” (Id.). The TAC explains in detail how
 Infilaw Defendants fraudulently attempted to satisfy the 90/10 Rule by creating and
 implementing their own bar exam preparation courses. (Doc. 36, ¶¶ 61-75). The TAC does
 not make a generic allegation regarding the bar preparation information, it provides names,
 dates, and other relevant information, for example:

               65. In other attempts to derive non-Title IV/HEA funding to
               satisfy the 90/10 Rule, Penny Willrich suggested that ASLS
               force its students to take its bar preparation program, provide
               no bar preparation materials to the students unless they sign up
               for ASLS bar preparation program, and even charge students
               parking fees during the bar preparation program to count
               toward non-Title IV/HEA funds.
               66.As ASLS formalized its new program, it named the program
               “myBAR” which stood for Multi-Year Bar Advanced Review.
               67. ASLS began paying students who participated in myBAR
               thousands of dollars as “bonuses” for completing mini-courses
               called modules, thus effectively refunding the students’
               myBAR fees. This cleverly-packaged arrangement allowed
               ASLS to claim tuition received from myBAR fees as non-Title
               IV/HEA revenue, while hiding the fact that the revenue was
               refunded Title IV/HEA funds.
 (Id., ¶¶ 65-67). These allegations are discussed even further in the TAC in the section titled
 “The Check Exchange with Barbri and Defendant Schools” (Id., ¶¶ 76-126).
        Infilaw Defendants cite United States ex rel. Bernier v. InfiLaw Corporation, 311
 F. Supp. 3d 1288, 1290 (M.D. Fla. 2018). The court in Bernier held that the public
 disclosure bar applied because the relator in that case was not an original source. Id. at
 1290. It held the relator was not an original source because her allegations did not
 materially add to the publicly disclosed information. Id. In this case, Potter voluntarily
 disclosed the allegations in the TAC prior to all but one of the articles provided by Infilaw
 Defendants as evidence of public disclosure. (See Doc. 56, Exs. 2-12). The single blog post
 that came before Potter’s disclosure only made a vague allegation that ASLS told its
 students to take a bar preparation course created by ASLS. (Id., Ex. 10). It does not


                                              11
Case 3:15-cv-00959-MMH-PDB Document 65 Filed 12/17/18 Page 12 of 37 PageID 784




 mention, or even imply, that ASLS did this in order to circumvent the 90/10 Rule in an
 attempt to defraud the government. (See id.).
        Even if, for argument’s sake, Relators were not original sources, the articles
 provided by Infilaw Defendants in their MTD do not make material allegations or disclose
 transactions that are substantially the same as the TAC. (See Doc. 56, Exs. 2-12). Not a
 single one of the articles lists the essential elements of Infilaw Defendants’ fraud to the
 United States Government, which is the basis for the TAC. (Id.) This means they provide
 no inference that Infilaw Defendants violated the FCA. See Osheroff, 776 F.3d at 815.
 Instead all of the articles discuss Infilaw Defendants’ practice of admitting students who
 were not academically qualified for law school and unlikely to pass the bar exam. (Id.).
 This is alleged in the TAC as well, but the TAC goes into specific detail explaining why
 Infilaw Defendants did this, how this constituted fraud to the government, what specific
 actions constituted violations of the FCA, when Infilaw Defendants began these practices,
 and who was involved in the various schemes.
        The first article Infilaw Defendants present, attached as Exhibit 2, speaks scathingly
 about Infilaw Defendants’ process of admitting students that will likely never pass the bar
 exam and discusses the problem with the student loan system as a whole: “this story is
 about not only for-profit law schools, or law schools, or even for-profit higher education.
 It is about the problematic financial structure of higher education in America today.” (Doc.
 56, Ex. 2). The next article was posted on an internet blog called “The Faculty Lounge.”
 (Id., Ex. 3) This blog post was a reaction to the previous article, in which the author argues
 that he believes Infilaw Defendants provide “a solid legal education,” but expresses
 concern that profits appear to be driving their admission standards. (Id.). Like the first
 article, this blog post does not make any claims that Infilaw Defendants were defrauding
 the United States Government.
        The next exhibit presented by Infilaw Defendants is a blog post from a website
 called “Outside the Law School Scam.” (Id., Ex. 4). This post was written by a former law

                                              12
Case 3:15-cv-00959-MMH-PDB Document 65 Filed 12/17/18 Page 13 of 37 PageID 785




 professor at CSL and expressed concern with Infilaw Defendants’ dropped admission
 standards. (Id.). The next two blogs posts come from The Faculty Lounge, in which the
 author discusses FCSL’s dropping bar passage rate and Infilaw Defendants’ continually
 dropping admission standards. (Id., Exs. 5-6). The only article that makes allegations even
 slightly similar to the TAC was discussed above, but did not allege ASLS was
 implementing its own bar preparation courses in order to defraud the government of
 money. (Id. Ex. 10). The remaining articles discuss Infilaw Defendants’ practice of
 admitting unqualified students in order to turn a hefty profit. (Id. See Exs. 7, 8, 9, 11, 12).
        Relators are original sources because Potter provided the information on which the
 allegations in the TAC were based to the government prior to all but one of the
 aforementioned articles. Relators have knowledge that is independent from the articles and
 the TAC materially adds to the allegations included in them. Relators also voluntarily
 provided the information alleged in the TAC prior to filing this action. Based on the
 foregoing, Lorona and Potter are original sources and thus, the public disclosure bar does
 not apply in this case.

        E.     Relators Properly Pled Claims for Violation of FCA §§ 3729(a)(1)(A)
               and (a)(1)(B) in Counts I, II, and IV
               1.      Relators properly allege that Infilaw Defendants had requisite scienter

        The “knowledge” or “scienter” element is satisfied when a relator shows that the

 actor “‘(1) has actual knowledge of the information; (2) acts in deliberate ignorance of the

 truth or falsity of the information; or (3) acts in reckless disregard of the truth or falsity of

 the information, and no proof of specific intent to defraud is required.’” United Stated ex

 rel. Clausen v. Laboratory Corp. of Am., Inc.,290 F.3d 1301, 1307 n. 12 (11th

 Cir.2002) (quoting 31 U.S.C. § 3729(b)). Moreover, “[a] corporation can be held liable

 under the FCA even if the verifying employee was unaware of the wrongful conduct of


                                                13
Case 3:15-cv-00959-MMH-PDB Document 65 Filed 12/17/18 Page 14 of 37 PageID 786



 other employees.” United States v. Kaman Precision Products, Inc., 6:09-CV-1911-ORL-

 31, 2011 WL 3841569, at *5 (M.D. Fla. Aug. 30, 2011) (citing Grand Union Co. v. United

 States, 696 F.2d 888 (11th Cir.1983)).

        Incorrectly, Infilaw Defendants cite to a Seventh Circuit case, U.S. v. Sanford-

 Brown, Ltd., claiming that in order for relators to plead the requisite scienter under the

 FCA, the relators must “prove that the defendants knowingly entered into the PPA to

 defraud the government.” 788 F.3d 696, 709 (7th Cir. 2015); (Doc. 56 at 24) (emphasis

 removed). However, this case was abrogated by the United States Supreme Court in

 Universal Health Services, Inc. v. U.S., 136 S.Ct. 1989, 195 L.Ed. 2d 348 (2016).

 Additionally, the FCA itself states that “no proof of specific intent to defraud is required.”

 31 U.S.C. § 3729(b). According to the Supreme Court, “the Act’s scienter requirement

 ‘requires no proof of specific intent to defraud.’” Id. at 1999 n. 2 (quoting 31 U.S.C. §

 3729(b)(1)(B)) (emphasis added).

        In the TAC, Relators allege the requisite scienter of Infilaw Defendants under the

 FCA several times. Some of the many demonstrative examples include:


               33.     The ASLS’ PPAs certified compliance with all
               regulations and requirements, despite full knowledge of ASLS
               and Infilaw leadership and staff that the regulations and
               requirements were regularly being violated as alleged herein.
               The submission of those PPAs caused the federal government
               to distribute Title IV/HEA funds to ASLS, in violation of the
               False Claims Act.
               34.    Upon information and belief, the other Defendant
               Schools prepared, executed, and submitted similar PPAs, in
               conjunction with Infilaw, to certify compliance with all Title
               IV/HEA regulations and requirements, despite full knowledge
               of Defendant Schools and Infilaw leadership and staff that the
               regulations and requirements were regularly being violated.
               The submission of those PPAs caused the federal government

                                              14
Case 3:15-cv-00959-MMH-PDB Document 65 Filed 12/17/18 Page 15 of 37 PageID 787



             to distribute Title IV/HEA funds to Defendant Schools and
             Infilaw, in violation of the False Claims Act.
             44.     From 2010 through and including 2013, Lorona
             participated in weekly meetings with other Defendant Schools
             and Infilaw employees, including Alicia Togno, Debbie
             Richards, Shirley Mays, Penny Willrich, Scott Thompson, Jim
             Lemire, Denise Barlow, CSL representatives (via phone),
             FCSL representatives (via phone), and Infilaw employees and
             representatives (via phone). The central topic of discussion at
             each of those weekly meetings was how to create the
             appearance that Defendants were complying with the 90/10
             Rule. Infilaw leadership and representatives consistently
             represented at those meetings that it would be beneficial for the
             statistics to appear as though the revenue was split 80/20 so
             that the government would not become suspicious and begin
             an investigation into actual compliance.
             53.     Defendants knew, and ignored, the fact that most of the
             students receiving ILs could not and would not repay the loans.
             In fact, because Defendants had so much Title IV money, they
             were able to purposefully shun collection efforts in order to
             avoid calling attention to the fact that the loans were not in fact
             collectible and because they had discovered they could, in
             effect, use the uncollectible ILs as a way to create fake income
             and trump up their “10” money to avoid the appearance of
             violating the guidelines and the 90/10 Rule and continue to
             receive the large amount of “90” money they were receiving.
             91.     As part of this plan, Barbri, Infilaw and the Defendant
             Schools came up with an elaborate scheme to falsely count the
             full amount of the internal bar review course cost as non-Title
             IV revenue, the Defendant Schools required students that had
             already made payments to Barbri for the summer 2012 course,
             or as deposits for future courses, to engage in a “check
             exchange” program with the law schools. Barbri agreed to
             refund each student’s past payments by sending the checks
             directly to the Defendant Schools. The Defendant Schools
             would then distribute the checks to the students in exchange
             for the student writing a personal check payable to the school
             for the same amount.
             115. The purpose of the internal bar exchange programs and
             check exchange process was to knowingly misstate the
             Defendant Schools’ 90/10 revenue calculation. For example,
             on September 15, 2011, the Dean of ASLS (then called the
             Phoenix School of Law) informed the Director of Academic
             Services at ASLS that Defendant Infilaw had "tasked" ASLS
             with "operating our own bar prep course as a real solution for
             90/10." The Dean further described "this important initiative
             for our 90/10" as a "top, top priority for both the school and the
             consortium." The Dean also insisted that this "90/10 program"
             begin in December 2011 for those taking the February 2012
             bar exam. After the ASLS’ Director of Academic Services

                                             15
Case 3:15-cv-00959-MMH-PDB Document 65 Filed 12/17/18 Page 16 of 37 PageID 788



               raised ethical objections to forcing students to use an internal
               bar preparation course, ASLS terminated the Director’s
               employment.
               208. ASLS, CSL, and FCSL knowingly presented or caused
               to be presented, and continues to present or cause to be
               presented, false or fraudulent claims for payment or approval,
               directly or indirectly, to officers, employees, or agents of the
               United States, in violation of 31 U.S.C. § 3729(a)(1)(A).
               209. For example, and without limitation, ASLS, CSL, and
               FCSL presented to DOE executed PPAs, which falsely
               certified compliance with all mandatory regulations under Title
               IV. Absent such false certification, DOE would not have
               distributed Title IV/HEA funds to the Defendant Schools.
               220. ASLS, CSL, and FCSL knowingly made, used, or
               caused to be made or used, false records and statements
               material to the false or fraudulent claims in violation of 31
               U.S.C. § 3729(a)(1)(A).
               221. For example, and without limitation, ASLS, CSL, and
               FCSL presented to the DOE executed PPAs, which falsely
               certified compliance with all mandatory regulations under Title
               IV. These PPAs contained false records and statements.
               Among the false statements and records submitted, but without
               limitation, were statements to the ABA material to
               accreditation; statements regarding revenue received, in
               relation to the 90/10 Rule; statements as to bar passage and
               career success rates; and statements as to financial obligations
               of students. Absent such false certification, the DOE would not
               have distributed Title IV/HEA funds to the ASLS, CSL, and
               FCSL.
 (Doc. 36, ¶¶ 33-34, 44, 53, 91, 115, 208, 208-09, 220-21). All of the foregoing examples
 demonstrate Infilaw Defendants’ knowledge; thus, Relators properly allege Infilaw
 Defendants’ scienter in the TAC.

               2.     Relators properly allege plausible, material violations of Title IV
        As discussed previously, Fed. R. Civ. P. 12(b)(6) does not require Relators to prove
 their case in the TAC. The plausibility standard “simply calls for enough facts to raise the
 reasonable expectation that discovery will reveal evidence of the necessary elements of a
 plaintiff's claim for relief.” United Stated ex rel. Schaengold v. Mem'l Health, Inc., 4:11-
 CV-58, 2014 WL 7272598 at * 9 (citing McCray v. Potter, 263 F. App’x 771, 773 (11th
 Cir. 2008) and quoting Twombly, 550 U.S. at 556)). Further, the particularity requirement

                                               16
Case 3:15-cv-00959-MMH-PDB Document 65 Filed 12/17/18 Page 17 of 37 PageID 789




 of Fed. R. Civ. P. 9(b) serves only to make sure defendants are aware of the conduct alleged
 against them and to protect defendants from false allegations of fraudulent conduct. See
 Mastej, 591 F. App’x at 703. The Court must evaluate whether Relators’ allegations meet
 the sufficient indicia of reliability test. Id. at 704. As stated previously, both Lorona and
 Potter worked for Defendant ASLS and have direct, first-hand knowledge of the Infilaw
 Defendants' submission of false claims, passing the indicia of reliability test.
        Relators properly allege material violations of Title IV of the Higher Education Act
 (“HEA”), in violation of the FCA. The definition of “material” contained within the statute
 considers whether the misrepresentation had “a natural tendency to influence, or be capable
 of influencing, the payment or receipt of money or property,” 31 U.S.C. § 3729(b)(4), a
 definition “descend[ed] requirement descends from “common-law” Universal Health
 Services, Inc. v. United States, 136 S. Ct. 1989, 2002 (2016) (quoting Kungys v. United
 States, 485 U.S. 759, 769, 108 S.Ct. 1537 (1988)). Universal Health Services instructs
 courts to consider whether noncompliance is “minor or insubstantial” and amounts to
 “garden-variety breaches of contract or regulatory violations,” or, conversely, whether the
 Government would have attached importance to the violation in determining whether to
 pay the claim. Id. at 2002–03. In the MTD, Infilaw Defendants claim that Relators failed
 to properly allege violations of Title IV, despite Relators’ detailed and specific allegations.
 In the TAC, Relators properly allege violations of the 90/10 Rule, Infilaw Defendants’
 numerous and substantial misrepresentations, and Infilaw Defendants’ circumvention of
 ABA accreditation requirements.
        In order to be eligible for Title IV funding, institutions must comply with the HEA
 and Department of Education (“DOE”) requirements by submitting a PPA. 34 C.F.R. §
 668.14(a)(1); (Doc. 36, ¶ 30). When institutions, such as Infilaw Defendants, submit a PPA,
 they certify that they will comply with all statutory and regulatory authority applicable to
 Title IV. 34 C.F.R. § 668.14(b)(1); (Doc. 36, ¶ 31). At ASLS, PPAs were completed and
 executed in the financial aid department and the President’s Office, where Lorona worked.

                                               17
Case 3:15-cv-00959-MMH-PDB Document 65 Filed 12/17/18 Page 18 of 37 PageID 790




 (Doc. 36, ¶ 32). Lorona had access to the PPA documents and the process in which they
 were certified. (Id., ¶ 32). ASLS certified in the PPAs that they complied with all
 regulations, even though ASLS and Infilaw leadership and staff knew the requirements
 were violated. (Id., ¶ 33). The submission of the PPAs caused the government to distribute
 Title IV funds to ASLS, violating the False Claims Act. (Id.). Relators have information as
 well as belief that CSL and FCSL similarly submitted PPAs. (Id. ¶ 34).
                              i.      Violations and False Reporting of the 90/10 Rule
        Relators allege numerous violations and false revenue reporting by Defendants of
 the 90/10 Rule in the TAC. The 90/10 Rule is a regulation under Title IV, which requires
 a for-profit institution to “derive at least 10 percent of its revenues for each fiscal year from
 sources other than Title IV, HEA program funds.” 34 C.F.R. § 668.14(b)(16); (Doc. 36, ¶
 37). The DOE requires that for-profit institutions, like Infilaw Defendants, report annually
 the amount and percentage of its income derived from Title IV, HEA funds and the amount
 and percentage derived from other sources. (Doc. 36, ¶ 38). Potter was told directly by a
 CSL employee in or about July 2012 that ASLS had a “90/10 Problem.” (Id., ¶ 43).
        Infilaw Defendants violated the 90/10 Rule by creating and implementing their own
 bar exam preparation programs in or around late 2011. (Id., ¶ 61). Infilaw Defendants’
 myBAR program was inadequate as a bar preparation course and did not meet the
 requirements of 34 C.F.R. ¶ 668.28 because it did not prepare students to take the bar. (Id.,
 ¶ 69). Infilaw Defendants’ income from bar preparation programs were not income from
 school activities necessary and required for students, nor did the programs prepare students
 for the bar exam, thus the funds received from Infilaw Defendants’ bar preparation
 programs could not be considered non-Title IV/HEA revenue applied towards the 90/10
 Rule. At paragraphs 76-126 of the TAC, Relators properly allege that Infilaw Defendants
 and Barbri entered into an agreement in which Barbri would return money directly to
 Infilaw Defendants’ students and the Infilaw Defendants’ students would then write a new
 check to the Infilaw Defendants. The purpose of the Check Exchange was to transform

                                                18
Case 3:15-cv-00959-MMH-PDB Document 65 Filed 12/17/18 Page 19 of 37 PageID 791




 money that should have been considered “90” money into “10” money. Specifically,
 Relators state in the TAC that

               Scott Thompson told Potter in or about July 2012 that ASLS
               needed to create ‘10’ revenue with the check exchange
               program and that a paper trail needed to be created for it in
               order to mask the fact that the majority of students were using
               their Title IV distributions to pay for bar preparation.

 (Doc. 36, ¶ 85)(emphasis added). This further shows that the Check Exchange program
 was created to defraud the federal Government by hiding the fact that Infilaw Defendants
 were in violation of the 90/10 Rule.
        The TAC, in detail, describes that Barbri and Infilaw Defendants entered into a
 three-year agreement, dated July 2, 2012, in which Barbri would provide all the materials
 for the Infilaw Defendants’ internal bar review programs. (Doc. 36, ¶ 84). This agreement
 between Barbri and the Defendant Schools was worth a staggering twelve million dollars
 ($12,000,000). (Id., ¶ 84). In an agreement between Barbri and the Infilaw Defendants,
 Barbri refunded money that the majority of which was likely Title IV money that
 Defendant Schools’ students had previously used to purchase Barbri’s bar prep course
 directly from Barbri. Barbri then cut checks directly to the students and gave them to
 Defendant Schools to hold, rather than sending them directly back to the students. (Id., ¶¶
 91-92, 108, 112). Infilaw Defendants then told students to write a check directly to the
 Infilaw Defendants in an amount less than the refund check – to entice students to
 participate in this laundering scheme. (Id. ¶ 108). Infilaw Defendants then deposited that
 money and accounted for it as “10” money under the 90/10 rule. (Id. ¶ 112).
        As part of the Check Exchange Program, Barbri employees were then required to
 tell Infilaw Defendants’ students that due to an agreement with Infilaw the students must
 register in the Infilaw Defendants’ internal bar preparation courses, rather than Barbri’s
 program. (Id., ¶ 88). These acts are overt and were actually implemented with the full
 knowledge of Barbri, its employees, and Infilaw Defendants and their employees. Despite


                                             19
Case 3:15-cv-00959-MMH-PDB Document 65 Filed 12/17/18 Page 20 of 37 PageID 792




 Infilaw Defendants’ outrageous claim that the TAC reveals “a natural focus by regulated
 entities on ensuring compliance with an aspect of Title IV,” the scheme with Barbri and
 the ILs alleged in the TAC show that Infilaw Defendants knowingly and falsely
 circumvented the 90/10 Rule in violation of Title IV. (Doc. 56 at 27).
        Another violation of the 90/10 Rule alleged by Relators in the TAC comes from
 Infilaw Defendants’ implementation of Institutional Loans (“ILs”). During one of the
 weekly Friday meetings in 2011 that Lorona personally attended and Infilaw Defendants
 participated in, Scott Thompson introduced the concept of offering ILs to students as a way
 to skirt the 90/10 Rule. (Id., ¶¶ 44-45). Infilaw Defendants saw ILs as a potential solution
 to the 90/10 Rule because revenue from institutional aid may be counted as non-Title IV
 revenue under 34 C.F.R. § 668.28(a)(5) when institutions meet certain requirements,
 including regular loan repayment and collection. (Id., ¶ 46). Infilaw Defendants marketed
 the ILs the same way they marketed Title IV or GradPlus loans, despite not having the
 same benefits. (Id., ¶ 47). Infilaw Defendants began disbursing ILs in 2012 and eventually
 offered them to students who were not eligible for private loans elsewhere. (Id., ¶¶ 48-50).
 Infilaw Defendants knew a number of the students would never be able to repay the ILs,
 but continued to use them to create the illusion that Infilaw Defendants derived a higher
 percentage of their income from non-Title IV sources. (Id., ¶ 54). Under the cash basis of
 accounting, revenue may only be recorded when cash is received, thus by counting future
 repayment of ILs as revenue, Infilaw Defendants violated Title IV and created the false
 impression that Infilaw Defendants were in compliance with the 90/10 Rule. (Id., ¶ 55).
 Lorona was provided documents that demonstrated violations of the 90/10 Rule and was
 instructed to convert some Title IV/HEA loans into ILs for the sole purpose of converting
 revenue to create the appearance of compliance with the 90/10 Rule. (Id., ¶ 58).

                             ii.    90/10 RULE AND PUBLIC POLICY
        The FCA was enacted in 1863 to deal with fraud against the U.S. Defense


                                             20
Case 3:15-cv-00959-MMH-PDB Document 65 Filed 12/17/18 Page 21 of 37 PageID 793




 Department committed by defense contractors during the U.S. Civil. The Government – at
 that time – knew it was subject to many fraudulent claims for payment of ill-gotten sums.
 Accordingly, the FCA was enacted and implemented to protect whistleblowers who had
 direct knowledge of these fraudulent claims. While the FCA went relatively unused for
 nearly a hundred years, it went through multiple revisions – most important of which
 occurred in the mid 1980s. Congress adopted and enacted new changes to the FCA because
 they saw it as a way to stop the "conspiracy of silence among employees of corporations
 engaging in fraud by enlisting the cooperation of those individuals who are either close
 observers or otherwise involved in fraudulent activity.” U.S. ex rel. Stinson, Lyons, Gerlin
 & Bustamante, P.A. v. Prudential Ins. Co., 944 F.2d 1149, 1151 (3d Cir. 1991) (emphasis
 added).
        Nowhere in the FCA does the law provide a threshold of the amount of fraud
 required to be committed to qualify as a violation of the FCA. The original Congressional
 intent, followed by Congressional intent found in the multiple revisions instruct that the
 FCA’s purpose is to prevent any amount of fraudulent activity. In fact, cases have found
 that even a single fraudulent submission taints the entire group of submissions. United
 States ex rel. Brooks v. Stevens-Henager College, 305 F. Supp. 3d 1279 (2018) (holding
 that an initial falsehood ‘can taint subsequent claims for payment, even if those claims are
 for legitimate goods or services’) (internal citations omitted). In an educational setting
 under Title IV, it should logically follow that any fraudulent submission should taint the
 entire request for Title IV funding.
        The 90/10 argument and case law from outside this District relied upon by
 Defendants should be rejected by this Court. For example, the Brooks case arose out of
 Utah and is used for the contention that the only way a 90/10 violation could be a violation
 of the FCA is if the complaint plead that the actions taken by the Defendants actually
 moved the 90/10 “needle” to the 90% side of funds received by the school coming from
 Title IV programs over two consecutive years. The Urquilla-Diaz v. Kaplan University,

                                             21
Case 3:15-cv-00959-MMH-PDB Document 65 Filed 12/17/18 Page 22 of 37 PageID 794




 780 F.3d 1039 (2015) case is similar. The Court in that case found that:

                In sum, Diaz failed to allege facts that, if true, would establish
                that Kaplan’s certification of compliance with the 90/10 rule
                was false. At most, his allegations were merely consistent with
                Kaplan having violated this rule, but that is not enough to state
                a claim under the False Claims Act. Thus, we conclude that the
                district court did not err in dismissing his claim insofar as it
                was based on Kaplan’s alleged violation of the 90/10 rule.
 Id. at 1056.
        However, in neither of these cases was there any indication that there was anything
 inherently wrong with the conduct (scholarship program, Brooks; alleged textbook
 “scheme,” Urquillq-Diaz) alleged to have masked 90/10 Rule violations. In the present
 case there is no known legitimate purpose for the elaborate check exchange program. Its
 sole purpose was to distort Defendants’ reported percentages of revenue derived from Title
 IV and from other sources in order to ensure a continuing flow of funds from the federal
 government.
        Moreover, the cases cited by Defendants address only allegations that the 90/10
 Rule was actually violated. None of those cases address the DOE requirement that for-
 profit institutions, such as Infilaw Defendants, must report annually the amount and
 percentage of its income derived from Title IV. (Doc. 36, ¶ 38); 34 C.F.R. § 668.1 et seq.
 Infilaw Defendants submitted to the DOE executed PPAs, which falsely certified
 compliance with the mandatory regulations under Title IV, including accurate accounting
 of its annual income derived from Title IV funds. (Id., ¶ 209). If Infilaw Defendants had
 not falsified this information, the DOE would not have distributed Title IV funds to Infilaw
 Defendants. By falsifying the percentage of income derived from Title IV funds, Infilaw
 Defendants submitted false claims to the United States, in violation of the FCA. Relators’
 TAC alleges in detail the Infilaw Defendants’ reported percentages of Title IV and non-
 Title IV revenues (Doc. 36, ¶¶ 40-42), that the Infilaw Defendants knew they had a “90/10
 problem” (Doc. 36, ¶ 43), and that Lorona in her role at ASLS in the General Counsel’s
 office and the office of financial aid, had seen internal revenue calculations that differed

                                               22
Case 3:15-cv-00959-MMH-PDB Document 65 Filed 12/17/18 Page 23 of 37 PageID 795




 from calculations reported to the federal government and actually showed Defendants were
 in violation of the 90/10 Rule (Doc. 36, ¶ 58).
        In addition, these two rulings relied upon by Defendants contradict the idea that the
 Federal Government should never be defrauded – not even one time, and if it is, all
 submissions therefrom become tainted. United States ex rel. Stinson v. Prudential
 Insurance, 944 F.2d 1149 (3d Cir. 1991).The 90/10 rule exists for one reason – to ensure
 that schools don’t rely solely on the Federal Government. There is no provision in the 90/10
 rule that allows a school to commit fraud to maintain the 90/10 ratio. If a school is
 committing some fraud, then it follows that the school is willing to do anything to keep the
 Title IV faucet running. The 90/10 rule provides the Government a statutory check and
 balance on institutions that are properly complying with the law and not submitting
 fraudulent claims. It does not exist to create a shield for fraud. These are two competing
 analyses relying on the plain language of the statute, but also the purpose of the FCA.
        Combining these two ideas, this Court should allow these claims to move forward.
 With the rise of for-profit institutions preying upon their students such as ITT Tech,
 Corinthian, et al., Defendants in this case jumped on that bandwagon in the post-graduate
 law school field.
        From a money-making perspective, it was clearly an enriching business decision for
 Defendants – for a time. Now, however, the gravy train has come screeching to a halt and
 Defendants are hoping they can tuck their tails and ride off into the sunset with their bags
 of hundreds of millions of dollars – dollars that would not have been there for the taking,
 but for Defendants’ consistent abuse of the Federal Title IV programs. The Brooks and
 Urquilla-Diaz cases seem to allow for fraud committed under the 90/10 rule as long as it
 is not substantial enough to push the needle over the edge.
        There is no such thing as a little bit of fraud. There should also never be anything
 accepted by any Court or the US Government that amounts to just a little bit of fraud.
 Fraud, quite simply, is fraud. One false claim submitted with Defendants’ knowledge is

                                             23
Case 3:15-cv-00959-MMH-PDB Document 65 Filed 12/17/18 Page 24 of 37 PageID 796




 fraud. One false claim with Defendants’ knowledge means that Defendants understood the
 system and understood how to cheat the same system. Even if Defendants only submitted
 one false claim knowingly, then it was done to extract money from the US Government
 that it was not entitled to. The implementation of things such as the Check Exchange (see
 Doc. 36, ¶¶ 76-126) show that Defendants were not only aware of a 90/10 problem, but
 that they were acutely aware of it and were actively submitting false claims, knowingly, to
 keep under the radar and out of the crosshairs of the US Government. Substantial sums of
 money were enjoyed by Defendants. Hundreds of millions of dollars were siphoned from
 the US Government through the Defendants’ improper participation in Title IV programs
 and creative accounting practices implemented by the conspirators.
        This Court must not allow a little bit of fraud to be the rule of law. This type of
 holding violates the very purpose of the False Claims Act. It violates the purposes of our
 judicial system. It violates the tenets of our Constitution. And, it incentivizes cheaters to
 get more creative to hide their fraud from the Government – if a Court will not even
 consider a case where some fraud was committed, but just not enough. It does not even
 become a particularity argument – it becomes a farce and a perversion of the very purpose
 of the FCA and the protections expected by the public. Companies and Individuals should
 be liable for any fraud committed knowingly. If not, then the American public will continue
 to be run roughshod by large Investment Groups gaming whatever system they can find –
 while forcing millions to go into financial debt and ruin. A message needs to be sent that
 this type of activity is not to be tolerated and it stops now by allowing these claims to move
 forward. If Defendants can prove that their claims were not fraudulent, then they can do so
 through discovery and summary judgment motions.




                                              24
Case 3:15-cv-00959-MMH-PDB Document 65 Filed 12/17/18 Page 25 of 37 PageID 797



                              iii.   Infilaw Defendants’ Numerous and Substantial
                                     Misrepresentations

        Under Title IV, institutions are not allowed to engage in “substantial
 misrepresentation of the nature of its educational program, its financial charges, or the
 employability of its graduates.” 34 C.F.R. § 668.71(b). This prohibition extends to
 misrepresentations “in all forms, including those made in advertising, promotional
 materials, or in the marketing or sale of courses or programs of instruction offered by the
 institution.” Id. Violation of the prohibition of making substantial misrepresentations may
 lead to the loss of an institution’s eligibility and access to Title IV funds. (Doc. 36, ¶ 127).
 Relators specifically allege in the TAC that Infilaw Defendants “repeatedly violated this
 regulation by publishing materially false and misleading representations about bar passage,
 academic, and career prospects, and pushing unsuspecting students into loans that could
 never be repaid.” (Id.) Relators offer specific examples of Infilaw Defendants’ substantial
 misrepresentations in violation of Title IV, including: the use of the AAMPLE program to
 fudge admissions statistics (Id., ¶¶ 128-69); failing to disclose that Infilaw Defendants’
 students’ likelihood to pass the bar exam was declining rapidly (Id., ¶¶ 170-93); and
 misleading prospective students about the cost of attendants (Id., ¶¶ 194-197).

                              iv.    Infilaw Defendants’ Circumvention of ABA
                                     Accreditation Requirements
        Title IV requires that institutions meet the requirements established by accrediting
 agencies or association. 34 C.F.R. § 668.14(b)(23). Under 34 C.F.R § 602.1 et seq., the
 Council and the Accreditation Committee of the ABA Section of Legal Education and
 Admissions to the Bar is the accrediting agency for law schools in the United States. (Doc.
 36, ¶ 198). Failure to meet ABA requirements violates Title IV, and may subject an
 institution to loss of eligibility to receive Title IV funding. Id. The ABA does not allow
 law schools to admit applicants who do not appear capable of completing law school and
 being admitted to the bar. (Id., ¶ 199). Despite the ABA’s requirements, Infilaw Defendants


                                               25
Case 3:15-cv-00959-MMH-PDB Document 65 Filed 12/17/18 Page 26 of 37 PageID 798




 admitted numerous applicants who do not appear capable of being admitted to the bar,
 shown by median LSAT and GPA of matriculating students, the number of AAMPLE
 students, and poor bar passage rates (Id., ¶ 200). At ASLS, Lorona was assistant to General
 Counsel and witnessed the ABA accreditation process and was given access to the
 preparation and submission of accreditation documents. (Id., ¶ 204). Due to this access,
 Lorona possesses the indicia of reliability that such documents, with errors and
 misrepresentations, were submitted to the ABA, in violation of Title IV. (Id.).

               3.     Relators properly allege false claims presented by Infilaw Defendants
                      under the False Claims Act
        As mentioned previously, though “Rule 9(b) generally prefers . . . the who, what,
 when and how of an alleged fraud, alternative means” will “satisfy the rule so long as those
 means put the defendants on notice of the precise misconduct alleged and provide the court
 with some indicia of reliability… to support the allegation of an actual false
 claim.” Schaengold, 2014 WL 7272598 at *9 (citing Clausen, 290 F.3d at 1310-11,
 n.18; Durham v. Bus. Mgmt. Assocs. 847 F.2d 1505, 1511 (11th Cir. 1988)). Moreover,
 “there are no bright-line rules for establishing sufficient indicia of reliability under Rule
 9(b) in FCA actions.” Id. at *14. Relators’ insider status as former employees and their
 allegations of first-hand knowledge pass the indicia of reliability test required by Fed. R.
 Civ. P. 9(b). Additionally, the False Claims Act imposes liability on any person who:

               (A) knowingly presents, or causes to be presented, a false or
               fraudulent claim for payment or approval; [or]
               (B) knowingly makes, uses, or causes to be made or used, a
               false record or statement material to a false or fraudulent claim
               ....

        31 U.S.C. § 3729(a)(1)(A), (B). A claim under § 3729(a)(1)(A) (Count I) has three
 elements: (1) the defendant submits a claim for payment to the Government; (2) the claim
 is false; and (3) the defendant knows the claim is false. Similarly, a claim under §
 3729(a)(1)(B) (Count II) has three elements: (1) the defendant makes a false statement; (2)

                                              26
Case 3:15-cv-00959-MMH-PDB Document 65 Filed 12/17/18 Page 27 of 37 PageID 799




 the defendant acts knowing that the statement is false; and (3) the false statement is material
 to a false claim for payment. “Claim,” as it is used in the False Claims Act, means, among
 other things, “any request or demand ... for money or property ... that ... is presented to ...
 the United States.” § 3729(b)(2). Relators properly allege in Count I of the TAC that ASLS,
 CSL, and FCSL violated 31 U.S.C. § 3729(a)(1)(A) of the FCA by knowingly presenting
 false or fraudulent claims for payment or approval to the United States.
        Relators allege that ASLS, CSL, and FCSL presented executed PPAs to the DOE
 that falsely certified compliance with Title IV, and that if they had not falsely certified the
 PPAs, DOE would not have disbursed Title IV/HEA funds. (Doc. 36 ¶ 209). The TAC
 explains how the PPAs were falsely certified: “ASLS, CSL, and FCSL sought funding for
 students who would not normally be admitted to any law school under ABA accreditation
 policies; ASLS, CSL, and FCSL failed to comply with ABA accreditation policies;
 Defendant Schools failed to comply with and fraudulently circumvented the 90/10 Rule.”
 (Id., ¶ 210). Relators further allege ASLS, CSL, and FCSL also made false statements and
 misrepresentations to the ABA in order to maintain their accreditation.
        Combined with Relators’ insider status and first-hand knowledge of the allegations
 in the TAC, Relators properly allege false claims presented by Infilaw Defendants. Relators
 Allege Sufficient Facts to Support Both Conspiracy and Reverse FCA Claims

               1.     Relators properly allege a claim for conspiracy
        Defendants are liable for conspiracy when relators can prove two elements: (1) that
 the defendant conspired with at least one person to get a false or fraudulent claim paid by
 the government; and (2) that at least one of the conspirators performed an overt act to get
 a false or fraudulent claim paid by the government; and (2) that at least one of the
 conspirators performed an overt act to get a false or fraudulent claim paid. United States
 ex rel. Bane v. Breathe Easy Pulmonary Services, Inc., 597 F. Supp. 2d 1280, 1289 (M.D.
 Fla. 2009) (internal citations omitted). “Conspire” in this context requires a meeting of the


                                               27
Case 3:15-cv-00959-MMH-PDB Document 65 Filed 12/17/18 Page 28 of 37 PageID 800




 minds “to defraud the government.” Id. (citing Allison Engine Co., Inc. v. United States ex
 rel. Sanders, 553 U.S. 662, 672 (2008)).
          A person who “conspires to defraud the Government by getting a false or fraudulent
 claim allowed or paid” is subject to FCA liability. 31 U.S.C. § 3729(a)(1)(C). Although
 the FCA does not define the elements of conspiracy, courts recognize that “general civil
 conspiracy principles apply.” United States ex rel. Durcholz v. FKW Inc., 189 F.3d 542,
 545 n. 3 (7th Cir.1999) (citing U.S. v. Murphy, 937 F.2d 1032, 1039 (6th Cir.1991)); see
 also Corsello v. Lincare, Inc., 428 F.3d 1008, 1014 (11th Cir. 2005). A plaintiff bringing
 a cause of action for FCA conspiracy must allege (1) that “an agreement existed to have
 false or fraudulent claims allowed or paid” to the government, (2) that each alleged member
 of the conspiracy “joined that agreement,” and (3) that “one or more conspirators
 knowingly committed one or more overt acts in furtherance of the object of the
 conspiracy.” See United States ex rel. Miller v. Bill Harbert Int'l Constr., Inc., 608 F.3d
 871, 899 (D.C. Cir. 2010) (citations omitted); Rutledge v. Aveda, No. 2:14–CV–00145–
 AKK, 2015 WL 2238786, at *12 (N.D.Ala. May 12, 2015) (citing Corsello, 428 F.3d at
 1014).
          At paragraphs 76-126 of the TAC, Plaintiffs allege that Infilaw Defendants and
 Barbri entered into an agreement in which Barbri would return money directly to Infilaw
 Defendants’ students and Infilaw Defendants’ students would then write a new check to
 Infilaw Defendnats. The sole purpose of the Check Exchange was to “wash” money that
 should have been considered “90” money into “10” money. The TAC, in detail, describes
 that Barbri and Infilaw Defendants entered into a three-year agreement, dated July 2, 2012,
 in which Barbri would provide all the materials for Infilaw Defendants’ internal bar review
 programs (the “Bar Prep Agreement”). 1 (Doc. 36, ¶ 84). This agreement between Barbri
 and the Infilaw Defendants was worth twelve million dollars ($12,000,000). (Id., ¶ 84).

 1
   Stephen Fredette, Barbri’s Chairman and CEO, and Chidi Ogene, Infilaw’s general counsel,
 signed the July 2, 2012 agreement. (Doc. 36, ¶ 84).

                                              28
Case 3:15-cv-00959-MMH-PDB Document 65 Filed 12/17/18 Page 29 of 37 PageID 801




        Barbri and Infilaw Defendants saw the Bar Prep Agreement as a way to “clean”
 “90” money and turn it into “10” money – and provide Barbri with a guaranteed payment
 of $12,000,000. (Id., ¶ 85). In an agreement between Barbri and the Infilaw Defendants,
 Barbri refunded money that the majority of which was likely Title IV money that Infilaw
 Defendants’ students had previously used to purchase Barbri’s bar prep course directly
 from Barbri. Barbri then cut checks directly to the students and gave them to Infilaw
 Defendants to hold, rather than sending them directly back to the students. (Id., ¶¶ 91-92,
 108, 112). Infilaw Defendants then requested the students to write a check directly to the
 Infilaw Defendants in an amount less than the refund check – to entice students to
 participate in this laundering scheme. (Id. ¶ 108). Infilaw Defendants then deposited that
 money and accounted for it as “10” money under the 90/10 rule. (Id. ¶ 112). As part of the
 Check Exchange Program, Barbri employees were then required to tell Infilaw Defendants’
 students that due to an agreement with Infilaw Defendants the students must register in
 Infilaw Defendants’ internal bar preparation courses, rather than Barbri’s program. (Id., ¶
 88). These acts are overt; conspiratorial in nature; and were actually implemented with the
 full knowledge of Barbri, its employees, and Infilaw Defendants and its employees.
        As part of the Check Exchange, Infilaw Defendants and Barbri conspired and
 concocted a plan to force the students who had already paid their deposits or full tuition to
 Barbri to cancel with Barbri and switch their enrollment to Infilaw Defendants’ bar
 preparation programs for the July 2012 through July 2013 bar exams. (Id. ¶¶ 90-91). This
 resulted in Barbri and Infilaw Defendants implementing their elaborate scheme to falsely
 count the full amount of the internal bar review course cost as non-Title IV revenue. (Id.).
 Again, the majority of the money paid to Barbri previously by these students was likely
 from Title IV loans the students had already taken. In effect, the conspirators were able to
 first allow the students to take money from the Title IV programs, pay for their bar prep
 through Barbri using those Title IV monies, and then “wash” the money back to the student
 in the form of the Check Exchange so that the student could then give “clean” money to

                                              29
Case 3:15-cv-00959-MMH-PDB Document 65 Filed 12/17/18 Page 30 of 37 PageID 802




 Infilaw Defendants to count towards the “10” money of the 90/10 equation.
        Additionally, Infilaw Defendants’ arrangements with Barbri contained unwritten
 agreements that prohibited Barbri from hosting informational sessions or setting up
 recruitment “tables” on campus, sending emails to students regarding Barbri’s bar
 preparation programs, offering tuition assistance and discounts to students or otherwise
 competing with Infilaw Defendants in pricing or advertising to Infilaw Defendants’
 students for bar preparation courses. (Id. ¶ 118). ASLS prevented any other bar review
 programs from marketing to students on campus. (Id.).

               2.     Relators properly allege a reverse FCA claim
        Under 31 U.S.C. § 3729(a)(1)(G) of the FCA, a reverse false claim happens when
 the payee of a federally-sponsored program discovers receipt of a payment to which it was
 not entitled and does not return the overpayment. To properly allege a reverse FCA claim
 under 31 U.S.C. § 3729(a)(1)(G), a relator must show that the defendant “knowingly
 conceal[ed] or knowingly and improperly avoid[ed] or decrease[d] an obligation to pay or
 transmit money or property to the Government.” Graves v. Plaza Med. Centers, Corp., 281
 F. Supp. 3d 1260, 1274 (S.D. Fla. 2017). In reverse FCA claims, “knowingly” means
 “actual knowledge of the existence of the overpayment.” Id. “Obligation” is “an established
 duty… arising from … the retention of any overpayment.” Id.
        Relators allege in the TAC that Infilaw Defendants knowingly concealed and/or
 knowingly and improperly avoided an obligation to transmit money to the federal
 government. (Doc. 36, ¶ 247). Because Infilaw Defendants were not entitled to the Title
 IV/HEA funds they received from the Government, they had an obligation to repay those
 funds within sixty (60) days and failed to do so. (Id., ¶ 248). These are not redundant claims
 as Infilaw Defendants argue, they are claims that flow naturally from Infilaw Defendants’
 fraudulent submission of PPAs to the Government to receive Title IV/HEA funds that they
 were not qualified to receive. Because Relators allege in the TAC that Infilaw Defendants


                                              30
Case 3:15-cv-00959-MMH-PDB Document 65 Filed 12/17/18 Page 31 of 37 PageID 803




 knowingly concealed and knowingly failed to repay funds to which they were not entitled
 to the Government, Relators properly alleged a reverse FCA claim in the TAC.

        F.     The TAC is Not a Shotgun Pleading
        Infilaw Defendants argue that Relators’ TAC amounts to shotgun pleading. (Doc.
 56 at 42). There are four basic types of shotgun pleadings: (1) those in which “each count
 adopts the allegations of all preceding counts”; (2) those that do not re-allege all preceding
 counts but are “replete with conclusory, vague, and immaterial facts not obviously
 connected to any particular cause of action”; (3) those that do not separate each cause of
 action or claim for relief into a different count; and (4) those that assert multiple claims
 against multiple defendants without specifying which applies to which. Yeyille v. Miami
 Dade Cty. Pub. Sch., 643 F. App'x 882, 884 (11th Cir. 2016). All types of shotgun
 pleadings are similar in “that they fail to give the defendants adequate notice of the claims
 against them and the grounds upon which each claim rests.” Id. Further, a “shotgun”
 pleading is a pleading in which “the plaintiff has failed to identify his claims with sufficient
 clarity to enable the defendant to frame a responsive pleading,” United Stated ex rel.
 Saldivar v. Fresenius Med. Care Holdings, Inc., 972 F. Supp. 2d 1317, 1336-37 (N.D. Ga.
 2013) (internal quotation marks omitted), such that “it is virtually impossible to know
 which allegations of fact are intended to support which claim(s) for relief.” Id. (quoting
 Anderson v. District Bd. of Trustees, 77 F.3d 364, 366 (11th Cir.1996)).
        The factual allegations and legal claims against each of the Infilaw Defendants are
 well-organized in the TAC, and specifically allege the misconduct that each of the Infilaw
 Defendants engaged in. Relators remedied the prior instances of shotgun pleading after the
 Court’s sua sponte Order. (Doc. 35). The claims in Relators’ TAC provide the requisite
 clarity to allow Infilaw Defendants to frame a responsive pleading, thus the TAC does not
 amount to impermissible shotgun pleading.




                                               31
Case 3:15-cv-00959-MMH-PDB Document 65 Filed 12/17/18 Page 32 of 37 PageID 804



        G.       Lorona’s Prior Settlement Does Not Bar Her From Acting as Relator

                 1.    The Government did not consent to a dismissal of Lorona’s FCA
                       claims
        Lorona’s prior release of her personal claims against ASLS and Infilaw is
 unenforceable in regard to Relators’ FCA action. Pursuant to 31 U.S.C. § 3730(b)(1),

                 A person may bring a civil action for a violation of section
                 3729 for the person and for the United States Government. The
                 action shall be brought in the name of the Government. The
                 action may be dismissed only if the court and the Attorney
                 General give written consent to the dismissal and their reasons
                 for consenting.
 Numerous federal courts across the United States “have held that general releases that are
 entered into after the filing of a qui tam action are unenforceable.” United States ex rel.
 Keeler v. Eisai, Inc., 09-22302-CIV, 2011 WL 13099033, at *3 (S.D. Fla. June 21, 2011)
 (citing U.S. v. Purdue Pharma. L.P., 600 F.3d 319, 326 (4th Cir. 2010)(holding that the
 FCA clearly provides that once a qui tam action is filed, the relator and the defendant may
 not settle or at least may not voluntarily dismiss the action); U.S. v. Health Possibilities,
 P.S.C., 207 F.3d 335, 339 (6th Cir. 2000) (“The government’s status as the real-party-in-
 interest renders a relator’s unilateral attempt to settle akin to impermissibly bargaining
 away the rights of a third party.”); Searcy v. Philips Elec. N. Am. Corp., et al., 117 F.3d
 154, 159 (5th Cir. 1997) (“[W]e find nothing in § 3730 to negate the plain import of this
 language.”)).
        In Keeler, the parties entered into a release from a separate lawsuit after the plaintiff
 had already filed a qui tam action. Id. The court held that because the qui tam action had
 been filed prior to the release, the release was unenforceable in the qui tam action because
 the Government did not consent to the release of those claims. Id. Similarly, in this action,
 Lorona filed her FCA action on August 5, 2015, prior to signing the release in the Arizona
 action. Lorona signed the release in question nearly two (2) years later on May 24, 2017.
 (See Doc. 56, Ex. 1). The Government did not decline to intervene in the FCA action until
 April 24, 2018, nearly a year after the Release was signed. (Doc. 30). Further, the

                                               32
Case 3:15-cv-00959-MMH-PDB Document 65 Filed 12/17/18 Page 33 of 37 PageID 805




 Government played no part in the settlement of Lorona’s Arizona claims. In fact, the
 Government specifically declined to review or comment on the potential settlement of
 Lorona’s Arizona claims. The Government certainly never consented to a settlement –
 especially in light of Lorona’s FCA claims. The plain language of 31 U.S.C. § 3730(b)(1)
 requires that the Attorney General give written consent before qui tam claims may be
 voluntarily dismissed. No such written consent was ever given, thus the Release is
 unenforceable in regard to the FCA action.

              2.     The Government did not fully investigate prior to the Release
        Despite Infilaw Defendants’ argument that “the Government had full knowledge of
 Lorona’s FCA allegations, and had ample time to investigate those assertions,” this is
 untrue. (Doc. 56 at 46). At the time the Release was signed, the Government had not fully
 investigated the FCA claims brought forth by Relators. This is evident in the extended
 amount of time it took for the Government to file a decision on intervention—nearly three
 (3) years. (See Doc. 30). It is further bolstered by the revelation that a “criminal
 investigation” has been ongoing concurrently with the civil investigation. United States ex
 rel. Bernier v. Infilaw Corp., 616CV970ORL37TBS, 2018 WL 5839270, at *2 (M.D. Fla.
 Nov. 8, 2018).

               3.     The Release is not a general release and is not applicable to
                      Lorona’s FCA action
        The Release in question is not applicable to Relator Lorona’s claims in this False
 Claims Action. Courts “must determine whether the language in the releases is broad
 enough to encompass qui tam claims.” U.S. ex rel. Ritchie v. Lockheed Martin Corp., 558
 F.3d 1161, 1167 (10th Cir. 2009). The language of the Release here is not broad enough to
 encompass Lorona’s FCA claims.
        The Release specifically limits the released claims to those brought in the Arizona
 lawsuit or arising out of her employment. While generally, a false claims count necessarily
 requires a relator to see events during their employment, these claims do not arise out of

                                              33
Case 3:15-cv-00959-MMH-PDB Document 65 Filed 12/17/18 Page 34 of 37 PageID 806




 Lorona’s employment. Lorona is not filing discrimination claims, harassment claims,
 worker’s compensation claims, retaliation claims, or anti-whistleblower claims in her FCA
 counts. Instead, she is reporting on very specific events she witnessed during her tenure as
 not just an employee but also a student. These are not claims related to her Arizona lawsuit
 and they are not claims that arise out of her employment – instead they were gained by
 being an astute observer of illegal actions.
        While some of the claims in the Arizona action are similar to the claims in this False
 Claims Action, they are not the same. In the Arizona action, Lorona plead counts of fraud;
 consumer fraud; and various discrimination and retaliation claims. At their most basic, her
 Arizona claims were that she was personally defrauded and discriminated against by ASLS
 and suffered personal damages as a result.
 IV.    CONCLUSION
        For the foregoing reasons, Infilaw Defendants’ Motion to Dismiss should be denied.


        RESPECTFULLY SUBMITTED this 17th day of December 2018.

                                       /s/ Robert T. Mills
                                       Sean A. Woods*
                                       Arizona Bar No. 028930
                                       docket@millsandwoods.com
                                       Robert T. Mills*
                                       Arizona Bar No. 018853
                                       docket@millsandwoods.com
                                       MILLS + WOODS LAW, PLLC
                                       5055 North 12th Street, Suite 101
                                       Phoenix, Arizona 85014
                                       Telephone (480) 999-4556
                                       Facsimile (480) 999-4750
                                       *Admitted Pro Hac Vice / Attorneys for
                                       Relators Paula C. Lorona and Reid Potter

                                            -and-

                                       Jesse L. Hoyer

                                                34
Case 3:15-cv-00959-MMH-PDB Document 65 Filed 12/17/18 Page 35 of 37 PageID 807



                                        FL Bar No.: 076934
                                        jlhoyer@jameshoyer.com
                                        James Hoyer, P.A.
                                        2801 W. Busch Blvd., Suite 200
                                        Tampa, FL 33618
                                        Telephone (813) 375-3700
                                        Facsimile (813) 375-3710

                                        Attorneys for Relator Paula C. Lorona only.

                              CERTIFICATE OF SERVICE

         I hereby certify that on this 17th day of December 2018, I electronically filed the

 foregoing with the Clerk of the Court by using the CM/ECF system which will send a

 notice of electronic filing to the following:


 Jeremy R. Bloor
 US ATTORNEY’S OFFICE
 400 W. Washington Street
 Suite 3100
 Orlando, Florida 32801
 Email: Jeremy.Bloor@usdoj.gov

 Attorney for United States of America

 -and-


 Vincent A. Citro, Esq.
 Florida Bar. No. 0468657
 LAW OFFICES OF HORWITZ &
 CITRO, P.A.
 17 East Pine Street
 Orlando, Florida 32801
 (407) 843-7733 phone
 (407) 849-1321 facsimile
 Email: vince@horwitzcitrolaw.com

 David E. Mills, Esq.
 COOLEY LLP

                                                 35
Case 3:15-cv-00959-MMH-PDB Document 65 Filed 12/17/18 Page 36 of 37 PageID 808



 1299 Pennsylvania Avenue
 Washington, D.C. 20004
 (202) 842-7800 phone
 (202) 842-7899 facsimile
 Email: dmills@cooley.com
 Trial Counsel

 Mazda K. Antia, Esq.
 COOLEY LLP
 4401 Eastgate Mall
 San Diego, CA 92121
 (858) 550-6000
 (858) 550-6420
 Email: mantia@cooley.com

 Attorneys for Defendants InfiLaw Corporation,
 Arizona Summit Law School, LLC, Florida
 Coast School of Law, and Charlotte School
 Of Law, LLC.

 -and-

 David M. Wells
 Florida Bar Number 0309291
 Lauren V. Purdy
 Florida Bar number 93943
 GUNSTER, YOAKLEY & STEWART, P.A.
 225 Water Street, Suite 1750
 Jacksonville, FL 32202
 (904) 354-1980 phone
 (904) 354-2170 facsimile
 Primary email: dwells@gunster.com
 Primary email: lpurdy@gunster.com
 Secondary email: dculmer@gunster.com
 Secondary email: aarmstrong@gunster.com
 Attorneys for Defendant BarBri, Inc.

 /s/ Sean A. Woods




                                          36
Case 3:15-cv-00959-MMH-PDB Document 65 Filed 12/17/18 Page 37 of 37 PageID 809




                         REQUEST FOR ORAL ARGUMENT

       Relators respectfully request oral argument on their Response to Infilaw
 Defendants’ Motion to Dismiss, pursuant to Local Rule 3.01(j). Relators estimate one
 hour will be required for such argument.




                                            37
